Citation Nr: 1440355	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-35 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for dependency and indemnity compensation, death pension, and accrued benefits (VA death benefits).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 1952.  He died in February 1987.  The appellant was married to the Veteran at the time of his death.

The present matter comes to the Board of Veterans' Appeals (Board) following a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In July 2014, the appellant testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) at the Regional Office (RO) in Winston-Salem, North Carolina.  The undersigned VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions.  The appellant provided testimony in support her claim and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was married to the Veteran from May 1958 until his death in February 1987.

2.  The appellant remarried in January 2000 at the age of 64.

3.  The application for dependency and indemnity compensation was received in August 2009.  


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of establishing eligibility for death benefits have not been met.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.50, 3.55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.  The Veteran died from amyotrophic lateral sclerosis (ALS) in February 1987.  The appellant filed an initial application for VA dependency and indemnity compensation (DIC) (VA Form 21-534) in August 2009, shortly after ALS became a disorder subject to presumptive service connection. 

The appellant married the Veteran in May 1958 and remained married to him until his death in February 1987.  The appellant reported that she remarried in January 2000. 

Generally, a veteran's surviving spouse is eligible for VA benefits, including DIC, death pension benefits, and accrued benefits, when a veteran dies.  A "surviving spouse" is a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death and has not since remarried.  See generally 38 U.S.C.A. § 101(3), (31); 38 C.F.R. § 3.50(b).  

The exceptions to the general rules noted above, in particular remarriage of a surviving spouse, are provided at 38 C.F.R. § 3.55.  In pertinent part, the regulation provides that a surviving spouse who remarries after the age of 55, but before December 6, 2002, may be eligible for benefits relating to medical care for survivors and dependents only if the application for such benefits was received by VA before December 16, 2004. 38 C.F.R. 3.55(a)(9)(ii).  Otherwise, a surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC under 38 U.S.C. § 1311, medical care for survivors and dependents, educational assistance, or housing loans only if the application for such benefits was received by VA before December 16, 2004.  38 C.F.R. 3.55(a)(10)(ii).  

As noted above, the appellant reported that after the February 1987 death of the Veteran she remarried in January 2000.  As a surviving spouse is defined by law as a person who has not remarried, the marriage to her second husband bars the appellant from eligibility for status as the Veteran's surviving spouse.  38 U.S.C.A. § 101(3) (surviving spouse means . . . a person . . . who has not remarried); 38 C.F.R. § 3.50(b)(2) (surviving spouse means a person . . . who . . except as provided in § 3.55, has not remarried).  Thus, under the general definition of a surviving spouse, once the appellant remarried in January 2000 she no longer had the status of a surviving spouse of the Veteran for purposes of VA death benefits. 

The only exceptions to the aforementioned classification are those provided in 38 C.F.R. § 3.55, noted above, and the undisputed facts of this case do not fall into one of those exceptions.  Specifically, the appellant was 64 years old (over 57) when she remarried in January 2000 (prior to December 2003); however, her application for DIC was not received at the RO until August 2009 (long after the December 16, 2004 deadline).  See 38 C.F.R. 3.55(a)(9)(ii), (10)(ii). 

Therefore, as the law is dispositive of the issue on appeal, the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  No additional notice or assistance under 38 C.F.R. § 3.159 would change the outcome in this case.  
Based on the undisputed facts of this case and the applicable law, the appellant cannot be recognized as the surviving spouse of the Veteran for purposes of establishing eligibility for VA death benefits.  

The appellant is aware that the law dictates that she must have filed her DIC application prior to December 16, 2004 in order for her to fall under one of the remarriage exceptions under 38 C.F.R. § 3.55; however, she argues that she was not eligible to receive DIC benefits prior to September 2008 because the law did not recognize ALS as a disability for which presumptive service connection applied until that date.  In other words, she was not eligible to receive DIC prior to September 2008 and therefore could not apply for DIC before the December 16, 2004 deadline.  

The appellant's argument is logical, but unfortunately, the applicable law does not provide for an exception in this regard under 38 C.F.R. § 3.55.  In essence, the appellant did not file her DIC claim until 2009 and the current law only recognizes exceptions for remarried widows if the DIC claim was received prior to December 16, 2004, regardless of whether they are over 57 and regardless of whether they remarried prior to 2003.  See 38 C.F.R. § 3.55.

To some extent, the appellant appears to be raising an argument couched in equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].



ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


